DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
2.	The election of species requirement is withdrawn.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statements (dated January 27, 2021 and November 11, 2020 and June 19, 2020 and November 27, 2019 and November 26, 2019 and August 28, 2019) were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The statements were considered.  Signed copies of form 1449 are enclosed herewith.
EXAMINER’S AMENDMENT
5.	Authorization for this examiner’s amendment was given in an interview with Frank C. Eisenschenk on February 2, 2021.
The application has been amended as follows: 
Claims 2-15.	Replace all text with the text of the corresponding claims in the Proposed Claim Amendments
Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:  the claimed processes are novel and nonobvious over the prior art.  The point of novelty is the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SUN JAE YOO/           Primary Examiner, Art Unit 1626